SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiff Larry Brown brought this § 1983 action, claiming that he had been subjected to an illegal search and to malicious prosecution for speeding and driving under the influence of drugs. The District Court (Spatt, J.) tried the case to a jury, which returned a verdict in favor of the defendants.
On appeal, Plaintiff makes various claims. Reading his pro se appeal liberally, we understand him to claim that judgment as a matter of law should have been entered for him, and that various evidentiary rulings were erroneously made by the trial judge. It is not clear whether Plaintiff moved for judgment as a matter of law, as is required to preserve a sufficiency of the evidence claim on appeal. See, e.g., Gierlinger v. Gleason, 160 F.3d 858, 869 (2d Cir.1998). But, even if we assume that he did, the evidence was sufficient to support the jury’s verdict. See Meriwether v. Coughlin, 879 F.2d 1037, 1045 (2d Cir.1989). We have also examined Plaintiff’s claims of error in the District Court’s evidentiary rulings and find them meritless.
Plaintiffs final claim is that false statements were made by opposing counsel during summation. Plaintiff’s assertions on this point are conclusory and unsupported by any references to the trial transcript.
*470Having considered all of the Plaintiffs arguments and having found them to be unavailing, we AFFIRM the judgment of the district court.
Plaintiff has also moved to vacate the judgment of the District Court. That motion is DENIED.